Exhibit 10.1

 

SEVENTH AMENDMENT

 

THIS SEVENTH AMENDMENT (this “Amendment”) is made and entered into as of
August 14, 2013, by and between CA-FOOTHILL RESEARCH CENTER LIMITED PARTNERSHIP,
a Delaware limited partnership (“Landlord”), and AFFYMAX, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.                                    Landlord (as successor in interest by
conversion to EOP-Foothill Research Center, L.L.C., a Delaware limited liability
company, successor in interest to Spieker Properties, L.P., a California limited
partnership, successor in interest to Miranda Associates, a California general
partnership) and Tenant (as successor in interest to Affymax Research Institute,
a California corporation) are parties to that certain Research and
Development/Office Lease dated May 30, 1990 (the “Original Lease”), as amended
by  that certain Consent to Sublease dated July 30, 1990 (the “Consent”), that
certain First Amendment to Lease dated November 16, 1999, that certain Second
Amendment to Lease dated December 20, 1999, that certain Third Amendment dated
December 31, 2001, and that certain Fourth Amendment dated November 30, 2006
(the “Fourth Amendment”), that certain Fifth Amendment (the “Fifth Amendment”)
dated May 20, 2010 and that certain Sixth Amendment dated December 21, 2010 (the
“Sixth Amendment”) (as amended, the “Lease”).  Pursuant to the Lease, Landlord
has leased to Tenant certain premises (collectively, the “Premises”) containing
(1) approximately 53,830 rentable square feet consisting of the entire building
located at 4001 Miranda Avenue in Palo Alto, California, (2) approximately
28,709 rentable square feet in the building located at 4009 Miranda Avenue in
Palo Alto, California (the “4009 Premises”), and (3) the entire building located
at 4015 Miranda Avenue in Palo Alto, California, as well as certain rights
pertaining to a Containment Facility (as defined in the first “Witnesseth”
paragraph in the Original Lease and defined in the Consent as part of the
Premises for all purposes other than with respect to rent and allocation of
Property Expenses or other costs to Tenant), all in the project commonly known
as Foothill Research Center.

 

B.                                    The Lease will expire by its terms on
September 30, 2014 (the “Existing Expiration Date”).  The parties wish to
accelerate the expiration date of the Lease on the following terms and
conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.                                      Acceleration of Expiration Date.

 

1.1.                            Accelerated Expiration Date.  Subject to the
provisions hereof, the term of the Lease shall expire on August 15, 2013 (the
“Accelerated Expiration Date”) with the same force and effect as if such term
were, by the provisions of the Lease, fixed to expire on the Accelerated
Expiration Date.  Without limiting the foregoing:

 

A.                                    The portions of the Base Rent schedules
set forth in Section 1.1 of the Sixth Amendment, Sections 5.B and 5.C of the
Fifth Amendment and Section III of the Fourth Amendment that apply to the
Premises during the period following the Accelerated Expiration Date are hereby
deleted from the Lease.

 

B.                                    Tenant shall surrender the Premises to
Landlord in accordance with the terms of the Lease, as modified by this
Amendment, on or before the Accelerated Expiration Date.

 

C.                                    Landlord acknowledges that as of the date
hereof Landlord has received Base Rent and current estimates of Property
Expenses due under the Lease up to and including June 30, 2013.  Within one
(1) business day following the full execution and delivery of this Amendment,
Tenant shall pay, by wire transfer of immediately available funds to an account
designated by Landlord, Base Rent and current estimates of Property Expenses for
the Premises with respect to the month of July of 2013 in the total amount of
$415,129.83 (the “July Rent”) and Base Rent and current estimates of Property
Expenses for the Premises with respect to the period commencing on August 1,
2013 and ending on the Accelerated Expiration Date in the total amount of
$207,564.92 (the “August Rent”).  Subject to Tenant’s payment of the July Rent
and the August Rent, notwithstanding anything in the Lease to the contrary,
Landlord and Tenant each hereby waives any claims it may have against the other
with respect to any under- or over-payment of Property Expenses under

 

1

--------------------------------------------------------------------------------


 

the Lease, including, without limitation, as the result of any adjustment in any
portion of Property Expenses applicable to the Premises prior to the Accelerated
Expiration Date determined after the date hereof.

 

D.                                    Notwithstanding anything in the Lease to
the contrary, Tenant’s restoration obligations shall be limited to the following
(collectively, “Restoration Obligations”):  (i) removal of all of Tenant’s
personal property, trade fixtures, office machinery and equipment, furniture and
movable partitions from the Premises and the Property, except for any of the
foregoing duly transferred to Subtenant (defined in Section 2 below); and
(ii) with respect to each of the permits set forth in Exhibit A attached hereto,
for unrestricted use of the Premises and Property, the requirements set forth in
clause (a) below (collectively, “Closure Requirements”):

 

(a)           Prior to surrender of the Premises to Landlord, Tenant shall
comply with all governmental environmental closure requirements applicable to
and arising solely from Tenant’s activities on the Premises. Tenant shall
provide Landlord with a copy of any closure plan and certificate or other
documentation of closure of the Premises prepared by Tenant for submittal to
government regulatory agencies pursuant to such requirements. Without limiting
the foregoing, any waste and materials from Landlords demolition of Tenant
Improvements or Alterations or other Tenant’s Property remaining on the Premises
after expiration or termination of this Lease (but excluding any demolition
waste from a source other than Tenant) must meet criteria in effect at the date
of expiration or termination of this Lease for lawful disposal.

 

Tenant shall use its best efforts to cause the Closure Requirements to be
satisfied prior to the Accelerated Expiration Date.

 

E.                                     If Tenant fails to surrender possession
of the Premises on or before the Accelerated Expiration Date, Tenant’s tenancy
shall be subject to Section 10 of the Lease.  If Landlord is unable to deliver
possession of all or any portion of the Premises to a new tenant or to perform
improvements for a new tenant as a result of Tenant’s holdover, Tenant shall be
liable for all resulting damages, including lost profits, incurred by Landlord. 
If Tenant fails to complete any of the Restoration  Obligations on or prior to
the Accelerated Expiration Date, such failure shall not in itself result in a
holdover, provided that Tenant shall use its best efforts to complete the
Restoration Obligations as soon as practicable thereafter, and Landlord shall
cooperate with Tenant to provide any access to the Premises necessary for Tenant
or any contractors approved by Landlord to pursue such completion (which entry
shall be subject to Tenant’s insurance and indemnification obligations under the
Lease, which shall survive the Accelerated Expiration Date with respect to any
such entry as if the Lease was still in effect), subject to any reasonable
conditions imposed by Landlord.  Alternatively, Landlord, at its option, may
complete the Restoration Obligations and Tenant shall reimburse Landlord for the
cost thereof within 10 days after demand.

 

F.                                      In addition to the surviving Restoration
Obligations pursuant to Section 1.1.D and E above, any other rights or
obligations of Landlord or Tenant under the Lease that, in the absence of the
acceleration of the expiration date of the Lease to the Accelerated Expiration
Date (e.g., indemnification provisions), would have survived the Existing
Expiration Date, and the provisions of this Amendment, shall survive the
Accelerated Expiration Date.

 

G.                                    Promptly following Landlord’s request,
Tenant shall execute and deliver an instrument in recordable form confirming the
termination of the Lease.

 

1.2.                            Acceleration Fee.   Tenant shall pay to
Landlord, as consideration for the acceleration of the expiration date of the
Lease as described herein and not as a penalty, the amount (the “Acceleration
Fee”) of $1,980,980.42.  The Acceleration Fee shall be payable as follows: 
(a) within one (1) business day following the full execution and delivery of
this Amendment, Tenant shall pay to Landlord, by wire transfer of immediately
available funds to an account designated by Landlord, an amount  equal to
$795,980.42; (b) effective as of the date of full execution and delivery of this
Amendment, the $50,000.00 Remaining Security Deposit (as defined in Section IV.D
of the Fourth Amendment) shall be applied by Landlord to the payment of the
Acceleration Fee and Tenant hereby waives any and all of its right, title and

 

2

--------------------------------------------------------------------------------


 

interest in and to the Remaining Security Deposit and authorizes Landlord to
apply the entire amount thereof to the Acceleration Fee; and (c) effective as of
the date of full execution and delivery of this Amendment, notwithstanding
anything in the Lease to the contrary, Tenant hereby irrevocably authorizes
Landlord to draw the entire $1,135,000.00 face amount of the Letter of Credit
(defined in Section IV.B of the Fourth Amendment) and to apply the proceeds
thereof to the Acceleration Fee.  Tenant hereby confirms and agrees that
Landlord’s beneficiary’s statement accompanying such draw on the Letter of
Credit may be in the following form:  “This draw in the amount of One Million
One Hundred Thirty-Five Thousand U.S. Dollars ($1,135,000.00) under your
Irrevocable Standby Letter of Credit No. 3085133 represents funds that we are
entitled to draw pursuant to the terms of that certain lease by and between
CA-Foothill Research Center Limited Partnership, a Delaware limited partnership,
as landlord, and Affymax, Inc., a Delaware corporation (as successor in interest
to Affymax Research Institute, a California corporation), as tenant, and/or any
amendment to the lease or any other agreement between such parties related to
the lease”, and that such statement is true and correct.  If Landlord for any
reason is unable to draw the full amount of $1,135,000.00 upon the Letter of
Credit, or if such draw is not honored for any reason within five (5) days after
Landlord’s submittal of its draw request, Tenant shall pay any resulting
deficiency in payment of the Acceleration Fee within five (5) business days
after demand.

 

1.3.                            Limitations on Tenant’s Rights.  Notwithstanding
any contrary provision of the Lease, any unexercised right or option of Tenant
to renew or extend the term of the Lease or to expand the Premises (whether in
the form of an expansion option, right of first offer or refusal, or any other
similar right), and any outstanding tenant improvement allowance or other
allowance not claimed and properly used by Tenant in accordance with the Lease
as of such date, shall be deemed terminated and no longer available or of any
further force or effect as of the date this Amendment is fully executed and
delivered.

 

2.                                      Representations and Covenants.  Tenant
represents and warrants that, as of the date hereof, and as of the Accelerated
Expiration Date:  (a) Tenant is the rightful owner of all of the Tenant’s
interest in the Lease; (b) Tenant has not made any disposition, assignment,
sublease, or conveyance of the Lease or Tenant’s interest therein, other than
the Sublease between Tenant, as sublandlord, and ShareThis, Inc, a Delaware
corporation (“Subtenant”), as subtenant, dated March 27, 2012 with respect to
8,160 rentable square feet in the 4009 Premises (the “Sublease”), as consented
to by the ground lessor under the Ground Lease pursuant to that certain Consent
to Subsublease dated April 4, 2012 (the “Subsublease Consent”); (c) Tenant has
no knowledge of any fact or circumstance which would give rise to any claim,
demand, obligation, liability, action or cause of action arising out of or in
connection with Tenant’s occupancy of the Premises; (d) no other person or
entity has an interest in the Lease, collateral or otherwise; (e) no Equipment
Lease (defined in Section 12.B of the Lease) exists, and Tenant has not granted
or suffered any liens, financing instruments, security interests or encumbrances
affecting any personal property, equipment, fixtures, trade fixtures, leasehold
improvements or alterations in or about the Premises (including, without
limitation, with respect to any Leaseable Nonremovable Tenant Improvements and
any Removable Tenant Improvements); (f) there are no outstanding contracts for
the supply of labor or material and no work has been done or is being done in,
to or about the Premises which has not been fully paid for and for which
appropriate waivers of mechanic’s liens have not been obtained; (g) the 
Sublease has not been modified since the date of the Subsublease Consent; 
(h) Tenant has no knowledge of any fact or circumstance which would give rise to
any claim, demand, obligation, liability, action or cause of action, arising out
of or in connection with Subtenant’s occupancy of the Premises, or of any
default by Subtenant under the Sublease, (i) there exists no default by Tenant
under the Sublease, (j) Tenant has not received any rent from Subtenant under
the Sublease for any period occurring after the Accelerated Expiration Date, and
(k) any personal property of Tenant that remains in the 4009 Premises after the
Accelerated Expiration Date has been transferred to Subtenant.  Tenant shall
cause the expiration date of the Sublease to be accelerated to a date no later
than such Accelerated Expiration Date.

 

3.                                      Confidentiality.  Landlord recognizes
that Tenant may be required to file this Amendment with the Securities and
Exchange Commission.

 

4.                                      Bankruptcy or Default of Tenant.

 

4.1                               Notwithstanding any contrary provision hereof,
if: (a) an Insolvency Proceeding occurs during the Bankruptcy Protection Period
(defined below) ); or (b) an Action (defined below) is filed, commenced, or
brought against Landlord, then, with or without notice from Landlord to Tenant,
the provisions of Section 4.3 below shall apply.  This Amendment shall not be
construed as a substitution of an agreement for an obligation, nor as a novation
or a substitution of a contract for an obligation, but merely as a mechanism
employed by the parties to permit a procedure whereby Landlord and Tenant are
afforded the benefits set

 

3

--------------------------------------------------------------------------------


 

forth herein.  For purposes hereof, a “Insolvency Proceeding” shall be deemed to
occur if (i) a voluntary petition is filed by or against Tenant under any
chapter of the United States Bankruptcy Code; (ii) an involuntary petition is
filed by or against Tenant under any chapter of the United States Bankruptcy
Code and if such petition is not dismissed within 90 days, or (iii) Tenant
executes an assignment for the benefit of creditors under state law.  As used
herein, “Bankruptcy Protection Period” means the period of 91 days following
Landlord’s receipt of the Acceleration Fee.  As used herein, “Action” means any
action, litigation, or other proceeding filed, commenced, or brought by any
party based upon an alleged preference or preferential transfer that in any way
relates to this Amendment, any portion of the Acceleration Fee, the Remaining
Security Deposit, and/or the Letter of Credit, including, but not limited to,
actions, claims, or proceedings brought under California Civil Code sections
section 1800, Sections 547 or 550 of the United States Bankruptcy Code, or any
other similar State of federal laws or statutes.

 

4.2                               Notwithstanding any contrary provision hereof,
if Tenant breaches any of its representations, warranties or covenants
hereunder, then, at Landlord’s option and upon Landlord’s notice to Tenant, the
provisions of Section 4.3 below shall apply.

 

4.3                               Upon the occurrence of an event described in
Section 4.1 or 4.2 above, (a) Tenant shall be deemed to have been in default
under the Lease (beyond any applicable notice and cure period) as of the date
immediately preceding the date of this Amendment and Landlord shall be deemed to
have elected to terminate the Lease as of the Accelerated Expiration Date as a
result of such default; (b) Landlord shall have all of the rights and remedies
against Tenant under applicable law and/or as set forth in the Lease (including,
the right to recover any and all damages from Tenant as provided in California
Civil Code Section 1951.2) that Landlord had against Tenant immediately before
the date of this Amendment, as determined after giving effect to the preceding
clause (a); and (c) the Lease shall be deemed to have been terminated as of the
Accelerated Expiration Date.  Notwithstanding the foregoing, Tenant shall be
entitled to an offset against any damage claim of Landlord in the amount equal
to all or such part of the Acceleration Fee actually retained by Landlord after
final resolution of any Action, less all attorney’s fees and costs incurred by
Landlord in defending such Action.

 

5.                                      Miscellaneous.

 

5.1.                            This Amendment and the attached exhibits, which
are hereby incorporated into and made a part of this Amendment, set forth the
entire agreement between the parties with respect to the matters set forth
herein.  There have been no additional oral or written representations or
agreements.

 

5.2.                            Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

 

5.3.                            In the case of any inconsistency between the
provisions of the Lease and this Amendment, the provisions of this Amendment
shall govern and control.

 

5.4.                            Submission of this Amendment by Landlord is not
an offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant.  Landlord shall not be bound by this Amendment until Landlord
has executed and delivered it to Tenant.

 

5.5.                            The capitalized terms used in this Amendment
shall have the same definitions as set forth in the Lease to the extent that
such capitalized terms are defined therein and not redefined in this Amendment.

 

5.6                               Tenant shall indemnify, defend and hold
Landlord, its members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents harmless from and against all claims of any brokers claiming to
have represented Tenant in connection with this Amendment.

 

5.7                               This Amendment may be executed in one or more
counterparts, including any facsimile or other electronic version of same, each
of which shall be deemed an original, but all of which when taken together shall
constitute one agreement.  Any facsimile or other electronic signature shall
constitute a valid and binding method for executing this Amendment. Executed
counterparts of this Amendment exchanged by facsimile transmission or other
electronic means shall be fully enforceable.

 

[SIGNATURES ARE ON FOLLOWING PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

LANDLORD:

 

 

 

CA-FOOTHILL RESEARCH CENTER LIMITED  

 

PARTNERSHIP, a Delaware limited partnership

 

 

 

By:

EOP Owner GP L.L.C., a Delaware limited liability

 

company, its general partner 

 

 

 

 

By:

/s/ John Moe

 

 

 

 

 

Name:

John C. Moe

 

 

 

 

 

Title:

Market Managing Director

 

 

 

 

 

TENANT:

 

 

 

AFFYMAX, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Mark Thompson

 

 

 

 

Name:

Mark Thompson

 

 

 

 

Title:

CFO

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CLOSURE REQUIREMENTS

 

License/ Permit

 

Permitting Agency

 

Permit Numbers, Dates

 

 

 

 

 

Radioactive Material License

 

California Dept. of Public Health, Radiological Health Branch North

 

License #5297-43, Amendment # 26,
Issued 6/11/09, exp. 6/10/19

 

 

 

 

 

Discharge Permit

 

Palo Alto Regional Water Quality Control Plant

 

Industrial waste discharge permit #12145

 

 

 

 

 

Controlled Subtances Registration Certificate

 

U.S. Dept. of Justice, Drug Enforcement Administration

 

DEA registration # RA0140587
Issued 12/13/12

 

 

 

 

 

BAAQMD Permit to Operate

 

Bay Area Air Quality management District

 

Plant # 18156

 

 

 

 

 

4358 Medical Waste Generator - Other

 

Santa Clara Department of Environmental Health (SCDEH)

 

Permit # PT0430380, Program # PR0330331,
Facility ID# FA0204777, 11/1/12-10/31/13

 

 

 

 

 

2206 - Generates 5 to < 25 Tons/yr

 

SCDEH Permit - Haz Waste Generator Program

 

Permit # PT0407206, Program # PR0315122,
Facility ID# FA0204777, 2/29/12-2/28/13

 

 

 

 

 

6403 - Palo Alto Fire - Corrosives

 

Palo Alto Fire Department Permit

 

Permit # PT0466737, Program # PR0385378,
Facility ID# FA0204777, 2/29/12-2/28/13

 

 

 

 

 

6429 Palo Alto Fire - Level III Facility

 

Palo Alto Fire Department Permit

 

Permit # PT0466738, Program # PR0385379,
Facility ID# FA0204777, 2/29/12-2/28/13

 

 

 

 

 

6402 Palo Alto Fire - Compressed gas (Inert)

 

Palo Alto Fire Department Permit

 

Permit # PT0466739, Program # PR0385380,
Facility ID# FA0204777, 2/29/12-2/28/13

 

 

 

 

 

6404 Palo Alto Fire- Cryogenic Fluids

 

Palo Alto Fire Department Permit

 

Permit # PT0466740, Program # PR0385381,
Facility ID# FA0204777, 2/29/12-2/28/13

 

 

 

 

 

6419 Palo Alto Fire - Radioactive Materials

 

Palo Alto Fire Department Permit

 

Permit # PT0466741, Program # PR0385382,
Facility ID# FA0204777, 2/29/12-2/28/13

 

 

 

 

 

6418 - Palo Alto Fire - Pyrophoric Materials (Liq and Sol)

 

Palo Alto Fire Department Permit

 

Permit # PT0466742, Program # PR0385383,
Facility ID# FA0204777, 2/29/12-2/28/13

 

 

 

 

 

6401 Palo Alto Fire - Business plan (HMBP)

 

Palo Alto Fire Department Permit

 

Permit # PT0466743, Program # PR0385384,
Facility ID# FA0204777, 2/29/12-2/28/13

 

 

 

 

 

6406 Palo Alto Fire - Flammable and Combustible Liquids

 

Palo Alto Fire Department Permit

 

Permit # PT0466744, Program # PR0385385,
Facility ID# FA0204777, 2/29/12-2/28/13

 

 

 

 

 

6415 Palo Alto Fire - Oxidizers (Liquids and Solids)

 

Palo Alto Fire Department Permit

 

Permit # PT0470326, Program # PR0392023,
Facility ID# FA0204777, 2/29/12-2/28/13

 

 

 

 

 

Large Quantity Generator of non-acute haz waste

 

USEPA

 

EPA ID No. CAD009124256

Fed waste codes: D001, D002, D003, D011,
D022, D038, F002, F003

State waste codes: 141, 221, 331, 343, 352,
541, 551, 791

 

1

--------------------------------------------------------------------------------